Citation Nr: 0201452	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  95-34 369	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a right shoulder 
disability, diagnosed as adhesive capsulitis.

Entitlement to service connection for a left shoulder 
disability, diagnosed as adhesive capsulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from February 21, 1978, to service retirement on August 
31, 1993, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
bilateral adhesive capsulitis of the shoulders.  The claimant 
has since relocated, and her case is now within the 
jurisdiction of the VARO, Winston-Salem, North Carolina.

This case was previously before the Board in April 1998, and 
was remanded to the RO for clarification of the identity of 
the veteran's representative and to ascertain if she wanted a 
personal hearing before an RO Hearing Officer.  The veteran 
subsequently canceled her request for a personal hearing in 
writing, and indicated that she was represented by The 
American Legion.  Following the return of the case to the 
Board, it was again remanded in November 1998 for additional 
development of the medical evidence, including records from 
her chiropractor and clarification of his opinions as to 
inservice aggravation of the disabilities on appeal, and for 
consideration of the veteran's claims under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The case was again 
before the Board in October 2001, and was again remanded due 
to the RO's failure to comply with the Board's November 1998 
remand order directing that the veteran's claims be 
considered under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  The case has since been returned, and is 
now before the Board for further appellate consideration.  


There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  First, VA has a 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
a claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) [codified as 
amended at  38 U.S.C.A §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address a reopened claim, the regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  In general, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  



The record shows that an RO letter of June 13, 2001, notified 
the appellant of the provisions of the VCAA as they applied 
to a claim for service connection for another, unrelated 
disability.  As the claimant was not given notice of the 
application of the VCAA to the instant appeal, the Board must 
review the record in order to ensure that all relevant 
evidence necessary for an equitable disposition of the 
instant appeal has been obtained by the RO, and that VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist her in obtaining all 
evidence necessary to substantiate her claims have been fully 
met.  

The record shows that following receipt of the appellant's 
original claim for direct service connection for bilateral 
adhesive capsulitis of the shoulders, the RO obtained her 
complete service medical records, as well as all other 
medical records identified by the claimant.  The appellant's 
claims were denied by rating action of May 1995, and she was 
notified of that action by RO letter of May 10, 1995, with a 
copy of the rating decision, which notified her of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the reasons and bases for the 
decisions, her right to appeal those determinations and to 
have a personal hearing, and the time limit in which to do 
so.  Following receipt of her Notice of Disagreement, the 
claimant was provided a Statement of the Case on June 22, 
1995, which notified her of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, the 
reasons and bases for the decisions, her responsibility to 
submit evidence to support her claims, and VA's obligation to 
assist her by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
her claims.  The claimant perfected her claims in September 
1995 with the submission of her Substantive Appeal (VA Form 
9).  

Following the receipt of additional evidence, a Supplemental 
Statement of the Case was issued on September 28, 1995, which 
notified the claimant of the issues addressed, the additional 
evidence considered, the adjudicative actions taken, the 
decisions reached, the reasons and bases for the decisions, 
her responsibility to submit evidence to support her claims, 
and VA's obligation to assist her by obtaining existing VA 
and non-VA medical and other evidence, including evidence in 
the possession of governmental authorities, that is pertinent 
and specific to her 
claims.  As noted, the Board remanded the case to the RO in 
April 1998 for clarification of the identity of the veteran's 
representative and to ascertain if she wanted a personal 
hearing before an RO Hearing Officer, and the veteran 
canceled her request for a personal hearing, and identified 
her representative.  

Following the return of the case to the Board, it was again 
remanded in November 1998 for additional development of the 
medical evidence and for consideration of the veteran's 
claims under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Additional medical evidence was 
requested, and the claimant was informed by RO letter of 
December 4, 1998, of the action taken, and that she should 
take action to see that the evidence was submitted.  A 
Supplemental Statement of the Case was issued on October 27, 
1999, which notified the claimant of the issues addressed, 
the additional evidence considered, the adjudicative actions 
taken, the decisions reached, the reasons and bases for the 
decisions, her responsibility to submit evidence to support 
her claims, and VA's obligation to assist her by obtaining 
existing VA and non-VA medical and other evidence, including 
evidence in the possession of governmental authorities, that 
is pertinent and specific to her claims.  

The case was again before the Board in October 2000, and was 
again remanded due to the RO's failure to comply with the 
Board's November 1998 remand order directing that the 
veteran's claims be considered under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  A Supplemental 
Statement of the Case was issued on October 5, 2001, which 
notified the claimant of the issues addressed, the 
adjudicative actions taken, the decisions reached, the 
reasons and bases for the decisions, and the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The case has since 
been returned, and is now before the Board for further 
appellate consideration.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
RO 
letters sent to the appellant, and the Board remand orders 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  All available evidence identified by the 
claimant has been obtained and associated with the claims 
folder.  The appellant has not referenced any unobtained 
evidence that might aid her claims or that might be pertinent 
to the determination of her claims, or asked that any 
additional evidence be obtained, other than that evidence 
that the RO has been unable to obtain through the appropriate 
development letters with medical release authorizations 
executed by the claimant.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and she was asked to assist in obtaining the 
evidence.  Further, the appellant was provided a special VA 
orthopedic examination for her shoulder disabilities in April 
1995, and has declined a personal hearing at the RO or before 
the Board.  

Based upon the foregoing, the Board concludes that all 
available and relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and that VA's duty of notification to the claimant of 
required information and evidence and its duty to assist her 
in obtaining all evidence necessary to substantiate her 
claims have been fully met.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist her in 
obtaining all evidence necessary to substantiate her claims 
have been fully met.  

2.  Adhesive capsulitis of either shoulder was not manifest 
during active service, at the time of service retirement, or 
at any time prior to January 1994, and no competent medical 
evidence has been submitted which links or relates that 
condition to any trauma or pathology incurred during active 
service.


CONCLUSION OF LAW

Bilateral adhesive capsulitis of the shoulders was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 U.S.C.A §§ 5102, 5103, and 
5103A (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she experienced the onset of 
bilateral shoulder disability in mid-1993; that she was 
treated in service for that disability; that she subsequently 
experienced "frozen" shoulders, and was treated by private 
and service physicians for those disabilities; and that she 
is entitled to service connection for her currently diagnosed 
bilateral adhesive capsulitis of the shoulders.  

I.  The Evidence

The veteran's service entrance examination, conducted in 
February 1978, disclosed no significant abnormalities, and 
her upper extremities and musculoskeletal system were normal.  
A report of medical examination in June 1979 disclosed no 
abnormalities of the upper extremities or musculoskeletal 
system.  A physical examination in September 1979 revealed no 
motor, sensory or reflex deficits.  In December 1979, she was 
seen for complaints of sharp pain in the upper mid-back, just 
under the shoulder blades, with no history of previous 
injury.  Examination disclosed point tenderness in the left 
infrascapular area, with pain on raising the left arm 
overhead.  The impression was muscle spasm, and she was 
treated with heat and analgesic medication.  

A report of annual medical examination in January 1981 
disclosed no abnormalities of the upper extremities or 
musculoskeletal system.  Another report of periodic medical 
examination in September 1986 revealed that her upper 
extremities and musculoskeletal system were normal.  In June 
1988, she was seen for complaints of pain under the left 
scapula of five days duration, assessed as musculoskeletal 
pain.  In August 1988, she was seen for right shoulder pain 
after sustaining trauma to the right shoulder in falling down 
stairs.  Examination revealed that her shoulder joint and 
clavicle were "okay" and that she was able to move her 
right arm without any difficulty.  The assessment was right 
shoulder trauma, and she was treated with a hot pad and 
Tylenol and returned to full duty.  A report of periodic 
medical examination in April 1991 noted her history of right 
shoulder trauma in 1988, but examination disclosed no 
abnormalities of the upper extremities or musculoskeletal 
system.  At the time of service retirement in July 1993, the 
veteran had no complaints involving the shoulders or upper 
extremities.  An abstract of her medical history at the time 
of service retirement noted her history of right shoulder 
trauma in 1988 secondary to a fall and treated with heat and 
Tylenol.  There is no evidence that the veteran underwent a 
service retirement examination.  

Following service retirement in August 1993, service 
department outpatient treatment records from Shaw Air Force 
Base show that the veteran was seen in January 1994 for 
complaints of increasing right shoulder pain of one month's 
duration on any activity.  Tenderness to palpation was found 
at the posterior aspect of the right shoulder joint, with a 
moderately positive apprehension sign, and increased pain 
with resistance to abduction of more than 90 degrees.  The 
assessment was right shoulder pain, possible impingement 
syndrome versus rotator cuff tear.  An X-ray of the right 
shoulder in February 1994 disclosed no evidence of fracture 
or other significant abnormalities.  On consultation in March 
1994, the veteran related that she had experienced the onset 
of right shoulder pain two months previously after "chopping 
wood all winter", and that she heard scraping noises in her 
shoulder, especially when moving her arms while walking.  She 
was unable to recall any similar pathology.  Examination 
disclosed diminished right shoulder motion, with pain on 
motion, tenderness of the deltoid tendon and biceps tendon 
insertion, right trapezius spasm, and a stable clavicle.  The 
assessment was frozen right shoulder secondary to shoulder 
strain, and she was prescribed Motrin, Flexeril, heat and 
exercises.  Subsequent entries disclosed continuing 
limitation of right shoulder motion due to pain, interfering 
with sleep.  

A private orthopedic report, dated in April 1994, cited the 
appellant's claim of right shoulder pain since January 1994, 
with no definite injury, but an onset of stiffness and 
creaking in her right shoulder while doing some wood 
chopping.  It was noted that adhesive capsulitis had been 
diagnosed at a service medical facility.  Examination 
revealed tenderness to palpation of the anterior aspect of 
the right shoulder, tenderness over the lateral aspect of the 
humerus on active abduction, limitation of rotation, 
abduction, and forward and backward flexion.  The veteran 
declined cortisone shots.  The orthopedic impression was 
adhesive capsulitis, and a vigorous therapy program was 
recommended. 

Postservice service department records dated in April 1994 
noted that the claimant reported no history of trauma, other 
than an increase in wood chopping.  Examination revealed 
minimal spasm of the right scapula, tenderness to palpation 
around the glenohumeral joint, and ongoing limitation of 
right shoulder motion, and the claimant had difficulty with 
activities requiring that the right upper extremity be raised 
(brushing her hair, washing underarms).  The clinical 
impression was possible adhesive capsulitis.  She 
subsequently reported an increase in right shoulder 
symptomatology after banging her shoulder a couple of times.  
With continuing symptomatology shown in May 1994, she was 
placed on a 30-day home exercise program in June 1994 to 
improve her range of right shoulder motion, which continued 
to be limited in all planes.  In August 1994, the claimant 
reported pain in both shoulders, as well as limitation of 
motion, and that she had stopped doing exercises and chopping 
wood when her left shoulder became painful.  The clinical 
assessment was bilateral adhesive capsulitis.  Subsequent 
entries in August 1994 noted that both shoulders were 
involved, with a marked reduction in motion of the 
glenohumeral joints, right worse than left, and diminished 
strength.  She related that her left shoulder was becoming 
more symptomatic than the right, and that she kept her right 
arm in a sling, and used a TENS unit and ice packs.  In 
September 1994, she reported little improvement, and 
cortisone injections were suggested.  

In her original application for VA disability compensation 
benefits, received in March 1995, the claimant indicated that 
her bilateral shoulder problems began in approximately July 
1993, progressing to a frozen right shoulder in January 1994 
and a frozen left shoulder in August 1994.  She cited 
chiropractic treatment from July 1993 to January 1994, 
service department outpatient treatment from January to 
October 1994, and private orthopedic treatment in April 1994.  
In an attachment to her application, she stated that she 
began service department outpatient treatment with an named 
Physician's Assistant in mid-1993.  She related that her 
shoulder problems had progressed to the point that she had 
only partial use of both shoulders.  

In March 1995, the RO requested the veteran's medical records 
from her two chiropractors covering the period from April 
1991 to January 1994.  Those RO development letters were 
copied to the veteran's representative.

A report of VA orthopedic examination, conducted in April 
1995, cited the claimant's history of right shoulder problems 
over the last two years, with onset of left shoulder 
involvement six months later, diagnosed as adhesive 
capsulitis.  Examination disclosed mild rotator cuff weakness 
and mild deltoid atrophy, bilaterally, with no 
acromioclavicular joint tenderness or prominence, and no 
capsular laxity or labral tear.  Some limitation of motion 
was noted in both shoulders in all planes of motion.  X-rays 
of the shoulders revealed no abnormality.  The diagnosis was 
history of resolving adhesive capsulitis, bilateral. 

A letter from a chiropractor, dated in May 1995, stated that 
the veteran had been receiving chiropractic care for 
bilateral frozen shoulder and back problems since January 24, 
1994, and had been seen a total of 51 times.

A rating decision of May 1995 denied service connection for 
the claimant's bilateral shoulder disabilities, and she 
initiated the instant appeal.  In her Notice of Disagreement, 
the claimant called attention to her inservice right shoulder 
trauma in August 1988, and related that she had since carried 
heavy boxes, desks, safes, mobility bags, and other equipment 
in the performance of her duties.  She related that she 
experienced the onset of right shoulder symptoms months 
before her retirement, and that within five months of her 
retirement, her right shoulder froze, with similar symptoms 
in her left shoulder six months later.  

A June 1995 letter from a Physician's Assistant at the Shaw 
Air Force Base medical facility stated that, while stationed 
at Shaw Air Force Base, he saw the claimant on several 
different occasions for various medical concerns; that 
evaluation and treatment, including physical therapy, was 
rendered; and that one such concern related to a shoulder 
problem.  He stated that he had been informed by the claimant 
that records of such treatment were not associated with her 
service medical records, and that, while he did not recall 
the specifics, he did recall seeing her for shoulder 
problems.  

A September 1995 letter from another chiropractor stated that 
he had treated the veteran since November 1, 1987, for 
cervical stress syndrome and "a tendency for frozen right 
shoulder", with additional treatment for the same or similar 
symptoms on January 23, 1989; July 14, 1992; May 11, 17, and 
24, 1993; and August 16, 1993.  He stated that "Its seems 
that the Desert Storm conflict may have accerbated [sic] the 
condition."  No treatment records were provided.

Pursuant to the Board remand of November 1998, the RO 
notified the veteran by letter of December 1998 that copies 
of her complete treatment records in the possession of the 
above-cited chiropractor were needed, citing his statement 
that he had treated her since November 1, 1987.  She was 
asked to assist in obtaining all such records, and notified 
that the indicated chiropractor should provide a citation of 
his professional credentials, together with a statement of 
his reasons and bases for believing that the Desert Storm 
conflict affected her right and left shoulder conditions.  
She was informed that, if she executed and returned the 
enclosed medical record release authorizations (VA Forms 21-
4142), the RO would request the needed evidence directly from 
that chiropractor.  No response was received to that request.

In another RO letter to the claimant, dated in March 1999, 
she was informed that no response had been received from the 
above-cited chiropractor regarding his treatment of her or 
clarifying his opinion that the Desert Storm conflict 
affected her adhesive capsulitis of the right and left 
shoulders.  She was asked to contact that individual directly 
and to provide a copy of his statement if she wanted that 
evidence considered, and that otherwise a decision would be 
made based upon the current record.  No response was received 
to that request.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when such is manifested to a compensable degree 
within a year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Board notes initially that the veteran's bilateral 
adhesive capsulitis of the shoulders has been diagnosed by 
both private, service department and VA physicians, and is 
therefore not an undiagnosed illness under the provisions of 
38 U.S.C.A. § 1117 (West Supp. 1999) and 38 C.F.R. § 3.317 
(2001). 

The veteran's service entrance examination, conducted in 
February 1978, disclosed no significant abnormalities, and 
her upper extremities and musculoskeletal system were normal.  
Thus, she is entitled to the presumption of soundness at 
service entry.  However, numerous medical examinations of the 
claimant were conducted during her period of active service, 
including those dated in June 1979, September 1979, January 
1981, September 1986, and April 1991, none of which reflected 
any complaints, symptoms or findings of a chronic or ongoing 
shoulder disorder.  The record shows that the veteran's 
December 1979 and June 1988 complaints of left infrascapular 
pain was assessed as muscle spasm or musculoskeletal pain, 
and no further or subsequent complaint of left infrascapular 
pain is shown during her remaining period of active service.  
Similarly, her August 1988 complaint of right shoulder pain 
after falling down stairs was treated with heat and Tylenol 
on a single occasion, examination was negative, and no 
further complaint, treatment, or findings of a right shoulder 
disorder were shown during her remaining period of active 
service.  To the same point, at the time of service 
retirement in July 1993, the veteran had no complaints 
involving the shoulders or upper extremities.  

The medical records further shows that, following service 
retirement in August 1993, the veteran was seen at the Shaw 
Air Force Base medical facility in January 1994 for 
complaints of increasing right shoulder pain of one month's 
duration and the assessment was right shoulder pain, possible 
impingement syndrome versus rotator cuff tear.  An X-ray of 
the right shoulder in February 1994 disclosed no evidence of 
fracture or other significant abnormalities, and on 
consultation in March 1994, the veteran related that she had 
experienced the onset of right shoulder pain and scraping two 
months previously after "chopping wood all winter", and 
that she was unable to recall any similar pathology.  The 
assessment was frozen right shoulder secondary to shoulder 
strain.  In addition, the April 1994 private orthopedic 
report cited the appellant's complaint of right shoulder pain 
since January 1994, with no definite injury, but an onset of 
stiffness and creaking in her right shoulder while doing some 
wood chopping.  To the same point, postservice service 
department outpatient records dated in April 1994 show that 
the claimant reported no history of trauma, other than an 
increase in wood chopping.  She subsequently reported an 
increase in right shoulder symptomatology after banging her 
shoulder a couple of times.  

Simply put, there is no competent medical evidence 
establishing the clinical presence of bilateral adhesive 
capsulitis or similar symptomatology in the claimant during 
her period of active service, at the time of service 
retirement, or at any time prior to January 1994, more than 
five months after service retirement.  Further, the record 
contains no evidence of arthritis or other disease or injury 
of the shoulders which may be presumptively service 
connected.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Wood v. Derwinski,  1 Vet. App. 190, 
193 (1991);  Gilbert v. Derwinski,  1 Vet. App. 49, 58 
(1990).  The Board has considered the appellant's various 
postservice assertions that she began to experience right 
shoulder symptoms in mid-1993, or months before service 
retirement, or continuously since her August 1988 right 
shoulder complaints.  However, such contentions are not 
supported or substantiated in the medical record.  Instead, 
the record shows that in January 1994, she complained of the 
onset of right shoulder pain of one month's duration after 
"spending all winter chopping wood"; that in March 1994, 
the veteran related that she had experienced the onset of 
right shoulder pain and scraping two months previously after 
"chopping wood all winter", and that she was unable to 
recall any similar pathology; and that in April 1994, she 
complained of right shoulder pain since January 1994, with no 
definite injury, but an onset of stiffness and creaking in 
her right shoulder while doing some wood chopping.  The Board 
notes that the veteran's assertion that her right shoulder 
symptoms began during active service in mid-1993 are 
contradicted by her previous statements at the time of her 
initial medical treatment for that condition.

In addition, the claimant has submitted a letter from a 
Physician's Assistant who indicates that he treated her for 
various complaints while he was stationed at Shaw Air Force 
Base, and that one of those concerns was a shoulder 
condition.  However, the Board has reviewed the veteran's 
complete service medical records, including all records 
showing that the veteran was seen by that particular 
Physician's Assistant while on active duty.  While the 
service medical records confirm numerous contacts with the 
veteran and that Physician's Assistant between April 1991 and 
July 1993, none of those contacts involved right or left 
shoulder complaints.  The first and only entry showing that 
the veteran was seen by that Physician's Assistant for 
complaints of a shoulder condition is dated in August 1994, 
approximately one year after final service separation, when 
she complained of bilateral shoulder pain and requested a 
physical therapy consult.  

The record further contains letters from two chiropractors, 
one of who reports treatment of the veteran for right 
shoulder complaints since January 29, 1994.  
That date is consistent with other statements of the claimant 
reporting the date of onset of her right shoulder complaints.  
The other chiropractor states, in pertinent part, that he had 
treated the veteran since November 1, 1987, for cervical 
stress syndrome and "a tendency for frozen right shoulder", 
with additional treatment for the same or similar symptoms on 
January 23, 1989; July 14, 1992; May 11, 17, and 24, 1993; 
and August 16, 1993.  He also stated that "Its seems that 
the Desert Storm conflict may have accerbated [sic] the 
condition."  However, when he was asked to copies of 
treatment records showing such treatment, he declined to do 
so, and the claimant has not responded to RO requests that 
she obtain and submit those records.  Further, that 
chiropractor failed to provide to the RO or the claimant any 
explanation or rationale for his supposition that Desert 
Storm conflict "may have accerbated [sic] the [right 
shoulder] condition."  The Board notes that no such 
exacerbation is shown in the veteran's service medical 
records during the period of the Persian Gulf War, and that 
the record is silent for complaint, treatment or findings of 
a shoulder condition during that period.  Accordingly, the 
Board finds that such speculation is not grounded in fact.



While the veteran has expressed the her personal opinion that 
her bilateral adhesive capsulitis of the shoulders might be 
related to her period of active service, or stems from her 
right shoulder complaints in August 1988, the Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  The Court has also held that a 
veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  However, the service medical 
records show that the veteran was not reluctant to seek 
medical attention for her various complaints during active 
service, and those records are silent for any subsequent 
complaints of symptomatology involving either shoulder.  
Further, during her treatment for right shoulder complaints 
in January 1994 and subsequently, she repeatedly denied any 
antecedent trauma.  

The Board further notes that remanding the case for a medical 
opinion as to any relationship that might exist between the 
veteran's current bilateral adhesive capsulitis and her 
period of active service would be futile because, in the 
absence of any competent medical evidence of adhesive 
capsulitis during active service, there is no factual 
predicate upon which to base such an opinion.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for bilateral 
adhesive capsulitis of the shoulders is not warranted.  
Accordingly, that claim is denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for adhesive capsulitis of the right 
shoulder is denied.

Service connection for adhesive capsulitis of the left 
shoulder is denied.




		
	G. H.  SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

